Exhibit 10.3




STOCK PURCHASE AGREEMENT




This Stock Purchase Agreement (the “Agreement”), effective as of October 13,
2010, is entered into by and between Chevra Toras Chesed (“Buyer”) and CLEAR
SKIES SOLAR, INC. (the “Company”).   The Buyer and the Company may be referred
to here as the “parties”.




RECITALS




A. The Buyer desires to purchase two million shares of the Company’s $.001 par
value common stock (the “Stock”) directly from the Company, and




B. The Company is willing to sell the Stock under the terms of this Agreement.




NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto do hereby agree as follows:  




1.

Purchase of the Stock. The Buyer hereby purchases, and the Company hereby sells
the Stock at a price of $0.0325 per share of Stock for a total purchase price of
$65,000.00.




2.

Representations of the Company.  The Company hereby represents and warrants to
the Buyer as follows:




2.1

Organization and Standing.  The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
full corporate power and authority to conduct its business as presently
conducted and as proposed to be conducted by it and to enter into and perform
this Agreement and to carry out the transactions contemplated hereby.  The
Company is qualified to do business as a foreign corporation and is in good
standing in each jurisdiction in which the nature of the business transacted by
it or the character or location of its properties requires such qualification,
except where the failure to so qualify would not have a material adverse effect
on the business, prospects, condition (financial or otherwise), assets or
results of operations of the Company taken as a whole.




2.2

Issuance of Securities.  The issuance, sale and delivery of the Stock have been,
or will be on or prior to delivery thereof, duly authorized by all necessary
corporate action on the part of the Company.  The Stock, when issued will be
duly and validly issued, fully paid and non-assessable and free and clear of any
liens or preemptive rights, rights of first refusal, or other similar rights
(other than applicable Federal and state securities laws (the “Applicable
Securities Laws”) and the terms of this Agreement).




3.

Representations of the Buyer.  The Buyer represents and warrants to the Company
as follows:




3.1

Investment.  The Buyer is acquiring the Stock for its own account for investment
and not with a view to, or for sale in connection with, any distribution
thereof, nor with any present intention of distributing or selling the same.
 The Buyer is an “Accredited Investor” within the meaning of Rule 501(a)(3) of
Regulation D under the Securities Act of 1933, as amended (the “Securities
Act”).  The Buyer understands that the Stock has not been registered under the
Securities Act by reason of a specific exemption from the registration
provisions thereof which depends upon, among other things, the bona fide nature
of its investment intent as expressed herein.  The Buyer will not transfer the
Stock except in compliance with Applicable Securities Laws and the terms of this
Agreement.




3.2

Power and Authority.  The Buyer has the full power and authority to execute,
deliver and perform this Agreement.  This Agreement, when executed and delivered
by the Buyer, will constitute a valid and legally binding obligation of the
Buyer, enforceable in accordance with its terms.




3.3

State of Jurisdiction.  The Buyer represents and warrants that all matters and
actions relevant to its considerations, evaluations or executions of this
Agreement or the transactions contemplated hereby by it including, without
limitation, the receipt of any offer to purchase, the receipt and review of any
documents or other materials relevant hereto, the participation in any
communications with the Company or any other party, and the consummation of the
transactions contemplated hereby, occurred solely in the State of New York.











 Page 1




--------------------------------------------------------------------------------



3.4

Independent Investigation.  The Buyer has relied solely upon an independent
investigation made by it and its representatives and has, prior to the date
hereof, been given access to and the opportunity to examine all material
contracts and documents of the Company.  The Buyer has requested, received,
reviewed and considered all information it deems relevant in making a decision
to execute this Agreement and to purchase the Stock.  In making its investment
decision to purchase the Stock, the Buyer is not relying on any oral or written
representations or assurances from the Company or any other person or any
representation of the Company or any other person other than as set forth in
this Agreement.




3.5

Economic Risk.  The Buyer understands and acknowledges that an investment in the
Stock involves a high degree of risk.  The Buyer acknowledges that there are
limitations on the liquidity of the Stock.  The Buyer represents that it is able
to bear the economic risk of an investment in the Stock, including a possible
total loss of investment.  The Buyer has such knowledge and experience in
financial and business matters and that it is capable of evaluating the merits
and risks of the investment in the Stock to be received by it, and that it is a
sophisticated accredited investor with experience with development stage issuers
engaged in businesses similar to that of the Company.




4.

Transfer Restrictions.




4.1

Legend.  Unless and until otherwise permitted, each certificate representing the
Stock shall be stamped or otherwise imprinted with a legend in substantially the
following form:




“THE STOCK EVIDENCED BY THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAW.  NO TRANSFER,
SALE OR OTHER DISPOSITION OF THESE SHARES MAY BE MADE UNLESS A REGISTRATION
STATEMENT WITH RESPECT TO THESE STOCK HAS BECOME EFFECTIVE UNDER SAID ACT, OR
SYMBOL ON PHARMACEUTICALS, INC. IS FURNISHED WITH AN OPINION OF COUNSEL
SATISFACTORY IN FORM AND SUBSTANCE TO IT THAT SUCH REGISTRATION IS NOT
REQUIRED.”




and any legend required by any applicable state securities laws.







IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.




Chevra Toras Chesed

CLEAR SKIES SOLAR, INC.










By: /s/ Joseph M. Eichenstein

By: /s/ Ezra Green

      Joseph M. Eichenstein, President

      Ezra Green, CEO











 Page 2


